PD-0575-15
                    IN THE COURT OF CRIMINAL APPEALS OF TEXAS



                        JEFFERY TYRONE WHITFIELD, APPLICANT

                                                 VS.
                                                                                        May 12, 2015
May 12, 2015                         THE STATE OF TEXAS


                         FROM THE SEVENTH COURT OF APPEALS

                                       AMARILLO, TEXAS

                                       NO. 07-14-00086-CR

                    APPEALED FROM COUNTY CRIMINAL COURT ONE

                                   DENTON COUNTY, TEXAS

                                 (TRIAL NUMBER 2013-04378-A)

                   MOTION TO PERMIT LATE FILING OF APPELLANT’S
                          PETITION FOR DISCRETIONARY REVIEW
       This motion is brought by JEFFERY TYRONE WHITFIELD, Appellant, and requests that this
Court grant this late filing of Appellant’s Petition for Discretionary Review (“PDR”) and in support of
which would show the following:

                                                  I.
      Appellant’s PDR was due on May 11. 2015. The PDR is complete and has been filed on this date,
May 12, 2015, with the Court of Criminal Appeals.

                                                  II.
         The due date was erroneously scheduled on the undersigned’s calendar as due May 12, 2015, when
in fact it was due May 11, 2015.

        WHEREFORE, PREMISES CONSIDERED, Appellant, JEFFERY TYRONE WHITFIELD,
prays this Court will grant permission to file said PDR.

                                                       Respectfully submitted,


MOTION TO PERMIT LATE FILING OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW                     Page
                                                                                    1
                                                    /s/ Abe Factor
                                                    Abe Factor
                                                    State Bar No. 06768500
                                                    Attorney for Appellant

                                                    FACTOR , CAMPBELL & COLLINS
                                                    5719 Airport Freeway
                                                    Fort Worth, TX 76117
                                                    (817) 222-3333
                                                    (817) 222-3330 (fax)
                                                    lawfactor@yahoo.com




                                  CERTIFICATE OF SERVICE
         I, ABE FACTOR, do hereby certify that a true and correct copy of the foregoing MOTION TO
PERMIT LATE FILING OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW has been e-
filed to the Denton County District Attorney’s office, Appellate Section, and the State Prosecutor11 on
this the 12th day of May, 2015.



                                                    /s/ Abe Factor
                                                    Abe Factor




MOTION TO PERMIT LATE FILING OF APPELLANT’S PETITION FOR DISCRETIONARY REVIEW                    Page
                                                                                    2